Citation Nr: 0823990	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to non-service connected death pension at the aid 
and attendance level.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from February 1944 to October 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Muskogee, 
Oklahoma   Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is under the jurisdiction of the 
Houston, Texas RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pension will be denied (or discontinued) when the corpus of 
the appellant's estate is such that under all the 
circumstances, including consideration of annual income, it 
is reasonable that some part of it be consumed for the 
surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1); 38 
C.F.R. § 3.274(c).  The terms "corpus of estate" and "net 
worth" are interchangeable, and mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  See 38 C.F.R. § 
3.275(b).  In determining whether the estate should be used 
for the appellant's maintenance, factors to be considered 
include: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; the number 
of dependents; and, the potential rate of depletion, 
including spending due to unusual medical expenses.  See 38 
C.F.R. § 3.275(d).

In the instant case the RO denied entitlement to death 
pension because it found that the appellant's net worth was a 
bar to eligibility.  In so doing the RO relied on an April 
2005 Corpus of Estate determination, which found that 
although the appellant had $2,928.20 in monthly expenses but 
only $844.97 in monthly income, she also had significant net 
worth in the amount of $125,000 in stocks, bonds and bank 
deposits.  Thus, the RO found that the appellant's assets 
were of sufficient size that it was reasonable for her to 
consume them for her maintenance.  

The Board notes that more than three years have passed since 
the date of the RO's corpus of estate determination.  Given 
this passage of time and the great imbalance between the 
appellant's small monthly income and significant monthly 
expenses (most of which have been in the form of a $2500 
payment for her nursing home care), it is likely that the 
appellant's net worth has significantly diminished.  
Accordingly, the Board finds that it is necessary to obtain 
more current information regarding her net worth prior to 
final adjudication of this claim.  On Remand, prior to 
updating the calculation of the appellant's net worth, the RO 
should once again calculate the appellant's expenses and 
income (including any appropriate offsets for unreimbursed 
medical expenses).  The RO should also provide the appellant 
and her guardian with an appropriate VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her guardian should 
be provided VCAA notice in the form of a 
specific notice letter that is in full 
compliance with the applicable statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims and the United States Federal 
Circuit (specifically including notice of 
the evidence necessary to substantiate 
her claim and notice of her and VA's 
responsibilities in claims development.

2.  After collecting all necessary 
information from the appellant and her 
guardian, the RO should make an 
assessment of the appellant's financial 
status from April 2005 to the present.  
The assessment should include updated 
calculation of her net worth and updated 
calculation of her monthly income and 
expenses (including any appropriate 
offsets for unreimbursed medical 
expenses)    

3.  The RO should then readjudicate the 
claim.  Such readjudication should 
include a finding as to whether the 
appellant's countable income precludes 
her from receiving death pension at the 
aid and attendance level and an updated 
finding as to whether the appellant's 
current net worth precludes her from 
receiving death pension at the aid and 
attendance level.  If the claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




